                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN
ESTATE OF DONTE’ DEVEL SHANNON,                                        NOTICE
by personal representative Vivian Johnson
                                                                       Case Number: 18-CV-194-JPS
                                 v.

CITY OF RAINCE, CHAD STILLMAN,
and PETER BOECK

Type of case:
                                 þ CIVIL                           o CRIMINAL
Take notice that a proceeding in this case has been set for the place, dated, and time set forth below:

PLACE:
Federal Courthouse                                  ROOM NO.       425
517 E. Wisconsin Ave.
Milwaukee, Wisconsin                                DATE AND TIME:       FRIDAY, NOVEMBER 16, 2018
                                                                         at 11:00 A.M.

TYPE OF PROCEEDING:

                                         MOTION HEARING
This hearing will address the issue of withdrawal by counsel for Plaintiff. All of Plaintiff’s current
attorneys—George Argionis, Al Koritsaris, Brian Orozco, and Gregory Kulis—must appear in person
for this hearing. Plaintiff herself must also appear in person for this hearing, and her counsel is
directed to notify her of the date, time, and location of the hearing.




                                                                   STEPHEN C. DRIES
                                                                   Clerk of Court

November 8, 2018                                                   s/ Jodi L. Malek
Date                                                               (By) Deputy Clerk




                Case 2:18-cv-00194-JPS Filed 11/08/18 Page 1 of 1 Document 25
